ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 15 MARS 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 15 MARCH 1996
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
mesures conservatoires, ordonnance du 15 mars 1996,
C.I.J. Recueil 1996, p. 13

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Provisional Measures, Order of 15 March 1996,
LC.J. Reports 1996, p. 13

 

N° de vente:
ISSN 0074-4441 Sales number 675

ISBN 92-1-070738-9

 

 

 
13

INTERNATIONAL COURT OF JUSTICE

YEAR 1996 1996
| 15 March
General List
15 March 1996 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: President BEDJAOUI; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERC-
ZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI
Bravo, HIGGINS, PARRA-ARANGUREN; Judges ad hoc MBAYE,
AnBoLa; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73, 74 and 75 of the Rules of Court,

Makes the following Order:

1. Whereas, by an Application filed in the Registry of the Court on
29 March 1994, the Republic of Cameroon (hereinafter referred to as

4
LAND AND MARITIME BOUNDARY (ORDER 15 IIT 96) 14

“Cameroon”) instituted proceedings against the Federal Republic of
Nigeria (hereinafter referred to as “Nigeria”) in respect of a dispute
described as “relat{[ing] essentially to the question of sovereignty over the
Bakassi Peninsula” ;

2. Whereas in that Application Cameroon refers, as a basis for the
jurisdiction of the Court, to the declarations made by the two States pur-
suant to Article 36, paragraph 2, of the Statute;

3. Whereas in the aforementioned Application it is stated that “Cam-
eroon’s title [to the Bakassi Peninsula] is contested” by Nigeria; that
“since the end of 1993, this contestation has taken the form of an aggres-
sion by . . . Nigeria, whose troops are occupying several Cameroonian
localities in the Bakassi Peninsula”; and that this “has resulted in great
prejudice to... Cameroon, for which the Court is respectfully requested
to order reparation”;

4, Whereas in its Application Cameroon further states that the “delimi-
tation [of the maritime boundary between the two States] has remained a
partial one and [that], despite many. attempts to complete it, the two
parties have been unable to do so”; and whereas it accordingly requested
the Court, “in order to avoid further incidents between the two countries,
... to détermine the course of the maritime boundary between the two
States beyond the line fixed in 1975”;

5, Whereas at the close of its Application Cameroon presented the fol-
lowing submissions:

“On the basis of the foregoing statement of facts and legal grounds,
the Republic of Cameroon, while reserving for itself the right to
complement, amend or modify the present Application in the course
of the proceedings and to submit to the Court a request for the indi-
cation of provisional measures should they prove to be necessary,
asks the Court to adjudge and declare:

(a) that sovereignty over the Peninsula of Bakassi is Cameroon-
ian, by virtue of international law, and that that Peninsula 1 1s
an integral part of the territory of Cameroon;

(b) that the Federal Republic of Nigeria has violated and is
violating the fundamental principle of respect for frontiers
inherited from colonization (uti possidetis juris) ;

(c) that by using force against the Republic of Cameroon, the
Federal Republic of Nigeria has violated_and is violating its
obligations under international treaty law and customary law;

(d) that the Federal Republic of Nigeria, by militarily occupying
the Cameroonian Peninsula of Bakassi, has violated and is vio-
lating the obligations incumbent upon it by virtue of treaty law
and customary law;

(e) that in view of these breaches of legal obligation, mentioned
above, the Federal Republic of Nigeria has the express duty of
putting an end to its military presence in Cameroonian terri-

5
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 15

tory, and effecting an immediate and unconditional withdrawal
of its troops from the Cameroonian Peninsula of Bakassi;

fe’) that the internationally unlawful acts referred to under (a),
(b), (c), (d) and fe) above involve the responsibility of the
Federal Republic of Nigeria;

(e”) that, consequently, and on account of the material and non-
material damage inflicted upon the Republic of Cameroon,
reparation in an amount to be determined by the Court is due
from the Federal Republic of Nigeria to the Republic of Cam-
eroon, which reserves the introduction before the Court of
[proceedings for] a precise assessment of the damage caused by
the Federal Republic of Nigeria.

(f) In order to prevent any dispute arising between the two States
concerning their maritime boundary, the Republic of Cam-
eroon requests the Court to proceed to prolong the course of
its maritime boundary with the Federal Republic of Nigeria up
to the limit of the maritime zones which international law
places under their respective jurisdictions” ;

6. Whereas the Registrar notified the Government of Nigeria on
29 March 1994, by telex and by letter, of the filing of that Application,
and a certified copy thereof was transmitted to it;

7. Whereas on 6 June 1994 Cameroon filed in the Registry an Addi-
tional Application “for the purpose of extending the subject of the dis-
pute” to a further dispute, described in that Additional Application as
“relat[ing] essentially to the question of sovereignty over a part of the ter-
ritory of Cameroon in the area of Lake Chad”;

8. Whereas in that Additional Application it is indicated that “Cam-
eroon’s title to [that part of the territory] is contested by . . . Nigeria”;
and that

“that contestation initially took the form of a massive introduction
of Nigerian nationals into the disputed area, followed by an intro-
duction of Nigerian security forces, effected prior to the official
statement of its claim by the Government of the Federal Republic of
Nigeria quite recently, for the first time”;

9. Whereas in its Additional Application Cameroon also requested the
Court “to specify definitively” the frontier between the two States from
Lake Chad to the sea, and asked it to join the two Applications and “to
examine the whole in a single case”;

10. Whereas at the close of its Additional Application Cameroon
presented the following submissions:

“On the basis of the foregoing statement of facts and legal grounds,
and subject to the reservations expressed in paragraph 20 of its
Application of 29 March 1994, the Republic of Cameroon asks the
Court to adjudge and declare:

(a) that sovereignty over the disputed parcel in the area of Lake

6
(b)

(c)

(d)

(e)

(e")

(f)

LAND AND MARITIME BOUNDARY (ORDER 15 IIT 96) 16

Chad is Cameroonian, by virtue of international law, and that
that parcel is an integral part of the territory of Cameroon;

that the Federal Republic of Nigeria has violated and is violat-
ing the fundamental principle of respect for frontiers inherited
from colonization (uti possidetis juris), and its recent legal
commitments concerning the demarcation of frontiers in Lake
Chad;

that the Federal Republic of Nigeria, by occupying, with the
support of its security forces, parcels of Cameroonian territory
in the area of Lake Chad, has violated and is violating its obli-
gations under treaty law and customary law;

that in view of these legal obligations, mentioned above, the
Federal Republic of Nigeria has the express duty of effecting
an immediate and unconditional withdrawal of its troops from
Cameroonian territory in the area of Lake Chad;

that the internationally unlawful acts referred to under (a),
(b), (c) and (d) above involve the responsibility of the Fed-
eral Republic of Nigeria;

that consequently, and on account of the material and non-
material damage inflicted upon the Republic of Cameroon,
reparation in an amount to be determined by the Court is due
from the Federal Republic of Nigeria to the Republic of Cam-
eroon, which reserves the introduction before the Court of
[proceedings for] a precise assessment of the damage caused
by the Federal Republic of Nigeria.

That in view of the repeated incursions of Nigerian groups and
armed forces into Cameroonian territory, all along the frontier
between the two countries, the consequent grave and repeated
incidents, and the vacillating and contradictory attitude of the
Federal Republic of Nigeria in regard to the legal instruments
defining the frontier between the two countries and the exact
course of that frontier, the Republic of Cameroon respectfully
asks the Court to specify definitively the frontier between Cam-
eroon and the Federal Republic of Nigeria from Lake Chad to
the sea”;

11. Whereas on 7 June 1994 the Registrar informed the Agent of

Nigeria of the filing of the Additional Application and transmitted to him
a certified copy thereof;

12. Whereas at a meeting which the President of the Court held with

the representatives of the Parties on 14 June 1994 the Agent of Nigeria
stated that he had no objection to the Additional Application being
treated, in accordance with the wish expressed by Cameroon, as an
amendment to the initial Application, so that the Court could deal with
the whole in a single case; and whereas by an Order dated 16 June 1994
the Court indicated that it had no objection itself to such a procedure,

7
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 17

and fixed 16 March 1995 and 18 December 1995 as the time-limits for the
filing of the Memorial of Cameroon and the Counter-Memorial of
Nigeria, respectively ;

13. Whereas, in accordance with Article 40, paragraph 3, of the Stat-
ute and Article 42 of the Rules of Court, copies of the initial Application
and of the amendment to it were transmitted to the Members of the
United Nations through the Secretary-General, as well as to the other
States entitled to appear before the Court; and whereas the text of the
Order of 16 June 1994 was communicated to them under the same cover;

14. Whereas within the time-limits fixed by that Order Cameroon filed
its Memorial and Nigeria filed certain preliminary objections to the juris-
diction of the Court and the admissibility of the claims of Cameroon;
and whereas by an Order dated 10 January 1996 the President of the
Court, noting that by virtue of Article 79, paragraph 3, of the Rules of
Court the proceedings on the merits were suspended, fixed 15 May 1996
as the time-limit within which Cameroon might present a written state-
ment of its observations and submissions on the preliminary objections,
in accordance with that same provision;

15. Whereas, since the Court includes upon the bench no judge of the
nationality of either of the Parties, Cameroon chose Mr. Kéba Mbaye,
and Nigeria Mr. Bola Ajibola, to sit as judges ad hoc in the case, in
accordance with Article 31, paragraph 3, of the Statute;

16. Whereas on 8 February 1996 the Minister for External Relations
of Cameroon transmitted to the Court the text of a communiqué pub-
lished by the Cameroonian Government in the wake of an armed incident
that had occurred on 3 February 1996 in the Bakassi Peninsula; and
whereas, according to that communiqué, the two Parties were currently
in contact “to ensure that peace prevail[ed] in this region pending the
judgment of the International Court of Justice”;

17. Whereas by a letter dated 10 February 1996 and received in the
Registry by facsimile on 12 February 1996 the Agent of Cameroon, refer-
ring to the “grave incidents which have taken place between the . . .
forces [of the two Parties] in the Bakassi Peninsula since . . . 3 February
1996”, communicated to the Court the text of a request for the indication
of provisional measures based on Article 41 of the Statute and on Ar-
ticle 73 of the Rules of Court; and whereas in his letter the Agent of
Cameroon laid stress upon the “urgency and gravity of the situation” and
asked that “the earliest possible date should be fixed for the hearing”;

18. Whereas in its request for the indication of provisional measures
the Cameroonian Government gave, inter alia, the following account:

“On Saturday 3 February 1996, at 12 noon, Nigerian forces
attacked the Cameroonian troops in the Bakassi Peninsula along the
entire cease-fire line of February 1994. Following that attack, as a

8
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 18

result of which there was one death, one person missing and several
wounded on the Cameroonian side, as well as substantial material
damage, the Idabato Sub-Prefecture and the localities of Uzama,
Kombo a Janea and Idabato fell into the hands of the Nigerian
forces.

Since then the armed clashes have continued intermittently. More-
over, the means employed by the Nigerian troops, consisting of sub-
stantial land and naval forces supported by heavy artillery, indicate
clearly the intention of the Nigerian Party to continue the conquest
of the Bakassi Peninsula” ;

19. Whereas in the aforementioned request for the indication of pro-
visional measures Cameroon, referring to the provisions of Article 73, para-
graph 2, of the Rules of Court, went on to specify in the following terms
the consequences which, in its view, would flow from the rejection of its
request:

“the outcome of the armed conflict on the ground would make it
impossible or, at all events, remarkably difficult for effect to be given
to the future judgment of the Court; the destruction of items of evi-
dence through the pursuit of hostilities would risk distorting the
course of the proceedings; and the continuance of armed clashes
would considerably aggravate the injury caused to the Republic of
Cameroon — for which the latter has requested reparation in its
Application and its Memorial — notably by causing irremediable
loss of life as well as human suffering and substantial material
damage” ;

20. Whereas at the close of its request Cameroon asked the Court to
indicate the following measures:

“(1) the armed forces of the Parties shall withdraw to the position
they were occupying before the Nigerian armed attack of 3 Feb-
ruary 1996;

(2) the Parties shall abstain from all military activity along the
entire boundary until the judgment of the Court takes place;

(3) the Parties shall abstain from any act or action which might
hamper the gathering of evidence in the present case”;

21. Whereas on 12 February 1996, immediately upon receiving the fac-
simile communication from the Agent of Cameroon, the Registrar sent a
copy thereof to the Agent of Nigeria; and whereas the certified copy of
the request for the indication of provisional measures, referred to in Ar-
ticle 73, paragraph 2, of the Rules of Court, was transmitted to the Agent
of Nigeria on 16 February 1996, immediately after receipt in the Registry
of the original of the aforementioned request;

22, Whereas on 16 February 1996 the Registrar informed the Parties
that the Court had fixed 5 March 1996 as the date for the opening of the
oral proceedings contemplated in Article 74, paragraph 3, of the Rules of

9
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 19

Court, during which they could present their observations on the request
for the indication of provisional measures;

23. Whereas on 16 February 1996 the Agent of Nigeria addressed to
the Court a communication entitled “Cameroonian Government forces
Nigerians in Bakassi (Disputed Territory) to Register and Vote in Munici-
pal Elections”, which reached the Registry on 19 February 1996; whereas
in that communication the Agent of Nigeria, having recalled the position
of his Government with respect to the proceedings instituted before the
Court by the Cameroonian Government, referred to the municipal elec-
tions organized by the Cameroonian authorities on 21 January 1996 and,
in particular, stated in that regard that:

“The Republic of Cameroon as a Sovereign Nation has every
right to fix and conduct elections in her territory. This right however
cannot and should not extend to areas in dispute between the Repub-
lic of Cameroon and the Federal Republic of Nigeria. In flagrant
violation of this cardinal principle, Cameroon delimited parts of
Bakassi Peninsula for the municipal election. Worse still, the Gov-
ernment of Cameroon forced Nigerians resident in those areas to
register and vote for the ruling CPDM Party led by President Paul
Biya. Failure to abide by this directive attracted very severe sanc-
tions from the local police authorities” ;

and whereas the communication from the Agent of Nigeria concluded in
the following terms:

“The Nigerian Government hereby invites the International Court
of Justice to note this protest and call the Government of Cameroon
to order.

... [T]he Government of Cameroon should be warned to desist
from further harassment of Nigerian citizens in the Bakassi Penin-
sula until the final determination of the case pending at the Interna-
tional Court of Justice” ;

24. Whereas a copy of that communication was immediately trans-
mitted to the Agent of Cameroon, who in a letter dated 29 February
1996, received in the Registry on 1 March by telefax, indicated that his
Government would “reply as appropriate to the allegations contained
in this document at the hearing on 5 March”, and stated that:

“by organizing democratic municipal elections in the communes of
the Cameroonian Peninsula of Bakassi which are under its effective
control or which were so before the Nigerian invasion which began
on 3 February, Cameroon has done no more than exercise the rights
which it has under international law”;

25. Whereas by a letter dated 26 February 1996, received in the
Registry on 29 February 1996, the Agent of Cameroon transmitted to the

10
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 20

Court a number of documents to which his Government intended to refer
in support of its oral pleadings; and whereas a copy of that letter and of
the documents which accompanied it was immediately transmitted to the
Agent of Nigeria;

26. Whereas oral statements on the request for the indication of pro-
visional measures were presented at the public hearings held on 5, 6 and
8 March 1996 by the following:

on behalf of Cameroon:

H.E. Mr. Douala Moutome, Agent,
H.E. Mr. Paul Bamela Engo,

Mr. Alain Pellet, Deputy-Agent,
Mr. Jean-Pierre Cot,

Mr. Maurice Kamto, Co-Agent,
Mr. Peter Ntarmack, Co-Agent;

on behalf of Nigeria:

H.E. Chief Michael A. Ashikedi Agbamuche, SAN, Agent,
Mr. fan Brownlie, C.B.E., Q.C., F.B.A.,

Sir Arthur Watts, K.C.M.G., Q.C.,

Mr. James Crawford,

Chief Richard Akinjide, SAN, Co-Agent;

whereas oral replies were given by the Parties to the questions put during
the hearings by Members of the Court; and whereas Nigeria indicated on
that occasion that its communication of 16 February 1996 did not con-
stitute a counter-claim for the indication of provisional measures;

27. Whereas during those hearings various documents were produced
by the Parties; whereas Nigeria was authorized by the Court to present
written observations on certain documents submitted by Cameroon on
8 March 1996; whereas those observations were received in the Registry
by facsimile on 11 March 1996; and whereas a copy thereof was trans-
mitted the same day to the Agent of Cameroon;

x * x

28. Whereas the two Parties have each made a declaration recognizing
the compulsory jurisdiction of the Court in accordance with Article 36,
paragraph 2, of the Statute; whereas the declaration of Nigeria was
deposited with the Secretary-General of the United Nations on 3 Septem-
ber 1965 and that of Cameroon on 3 March 1994; whereas neither of the
two declarations includes any reservation; and whereas Nigeria has made
it clear in its declaration that it was made on the sole condition of reci-
procity;

29. Whereas Nigeria has raised preliminary objections to the jurisdic-
tion of the Court in the present case, and has claimed inter alia that there
is no substantive reciprocity in the recognition of the jurisdiction of the
Court by the Parties; and whereas in the course of the present proceed-

11
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 21

ings its Agent expressed the opinion that the Court does not have even
“prima facie jurisdiction over the substantive issues”;

30. Whereas on a request for the indication of provisional measures
the Court need not, before deciding whether or not to indicate them,
finally satisfy itself that it has jurisdiction on the merits of the case, yet it
may not indicate them unless the provisions invoked by the Applicant
appear, prima facie, to afford a basis on which the jurisdiction of the
Court might be founded;

31. Whereas the Court, which has taken note of the opinion expressed
by the Agent of Nigeria with respect to its prima facie jurisdiction, is of
the view that the preliminary objections raised by that State are not such
as to exclude that jurisdiction; whereas the Court, in fact, considers that
the declarations made by the Parties in accordance with Article 36, para-
graph 2, of the Statute constitute a prima facie basis upon which its juris-
diction in the present case might be founded;

32. Whereas Nigeria also raised objections to the admissibility of the
claims of Cameroon, and whereas it contended inter alia that the Parties
had a duty to settle all boundary questions pending between them by
means of the existing bilateral machinery; and whereas during the present
proceedings Nigeria contended that Cameroon’s Application as amended
on 6 June 1994 describes the dispute between the Parties as concerning
the whole of the frontier, that no such dispute exists, and that conse-
quently that Application “is not even prima facie admissible”;

33. Whereas without ruling on the question whether, faced with a
request for the indication of provisional measures, the Court must,
before deciding whether or not to indicate such measures, ensure that the
Application of which it is seised is admissible prima facie, it considers
that, in this case, the consolidated Application of Cameroon does not
appear prima facie to be inadmissible in the light of the preliminary
objections raised by Nigeria;

34. Whereas in the present proceedings Cameroon has requested the
Court to exercise the power conferred upon it by Articles 41 of the Stat-
ute of the Court and 73 of the Rules of Court to indicate, if it considers
that circumstances so require, any provisional measures which ought to
be taken to preserve the respective rights of either Party;

35. Whereas this power to indicate provisional measures has as its
object to preserve the respective rights of the Parties, pending a decision
of the Court, and presupposes that irreparable prejudice shall not be

12
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 22

caused to rights which are the subject of dispute in judicial proceedings;
whereas it follows that the Court must be concerned to preserve by such
measures the rights which may subsequently be adjudged by the Court to
belong either to the Applicant or to the Respondent; and whereas such
measures are only justified if there is urgency;

36. Whereas, in the course of the present proceedings, Nigeria has
contended that the circumstances do not require the indication of provi-
sional measures and that, on account of the mediation conducted by the
President of the Republic of Togo, the request of Cameroon has “become
moot”;

37. Whereas that mediation has been undertaken to bring about a
cease-fire between the armed forces of the Parties and whereas, following
the discussions between the Ministers for Foreign Affairs of Cameroon,
Nigeria and Togo, a communiqué announcing the cessation of all hos-
tilities was published on 17 February 1996; whereas this circumstance
does not, however, deprive the Court of the rights and duties pertaining
to it in the case brought before it;

38. Whereas the contradictory versions given by the Parties of the
events that took place on 3 February 1996 in the Bakassi Peninsula, as
well as those which recurred on 16 and 17 February 1996, have not
enabled the Court, at this stage, to form any clear and precise idea of
those events; but whereas it is clear from the submissions of both Parties
to the Court that there were military incidents and that they caused suf-
fering, occasioned fatalities — of both military and civilian personnel —
while causing others to be wounded or unaccounted for, as well as caus-
ing major material damage;

39. Whereas the rights at issue in these proceedings are sovereign
rights which the Parties claim over territory, and whereas these rights
also concern persons; and whereas armed actions have regrettably
occurred on territory which is the subject of proceedings before the
Court;

40. Whereas, in accordance with the principle set forth by the Perma-
nent Court of International Justice in its Order of 3 August 1932 in the
case concerning the Legal Status of the South-Eastern Territory of
Greenland, and reiterated by a Chamber of the present Court in its Order
of 10 January 1986 in the case concerning the Frontier Dispute, incidents
likely to aggravate or extend the dispute

“cannot in any event, or to any degree, affect the existence or value
of the sovereign rights claimed by [either of the Parties] over the ter-
ritory in question, were these rights to be duly recognized by the
Court in [a] future judgment on the merits of the dispute (P.C_LJ.,
Series A/B, No. 48, p. 285)” (LCJ. Reports 1986, p. 9, para. 17);

41. Considering that, independently of the requests for the indication
of provisional measures submitted by the Parties to preserve specific
rights, the Court possesses by virtue of Article 41 of the Statute the
power to indicate provisional measures with a view to preventing the

13
LAND AND MARITIME BOUNDARY (ORDER 15 ITI 96) 23

aggravation or extension of the dispute whenever it considers that cir-
cumstances so require (cf. Frontier Dispute, Provisional Measures, Order
of 10 January 1986, I.C.J. Reports 1986, p. 9, para. 18);

42. Whereas the events that have given rise to the request, and more
especially the killing of persons, have caused irreparable damage to the
rights that the Parties may have over the Peninsula; whereas persons in
the disputed area and, as a consequence, the rights of the Parties within
that area are exposed to serious risk of further irreparable damage; and
whereas armed actions within the territory in dispute could jeopardize
the existence of evidence relevant to the present case; and whereas, from
the elements of information available to it, the Court takes the view that
there is a risk that events likely to aggravate or extend the dispute may
occur again, thus rendering any settlement of that dispute more difficult;

43. Whereas the Court, in the context of the proceedings concerning
the indication of provisional measures, cannot make definitive findings of
fact or of imputability, and the right of each Party to dispute the facts
alleged against it, to challenge the attribution to it of responsibility for
those facts, and to submit arguments, if appropriate, in respect of the
merits, must remain unaffected by the Court’s decision;

44. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case, or any questions relating to the admissibility of the
Application, or relating to the merits themselves and leaves unaffected
the right of the Governments of Cameroon and Nigeria to submit argu-
ments in respect of those questions;

45. Whereas, by letters dated 29 February 1996, the President of the
Security Council, acting at the request of its members, addressed the fol-
lowing call to the Governments of the two Parties:

“The members of the Security Council call upon the parties to
respect the cease-fire they agreed to on 17 February in Kara, Togo,
and to refrain from further violence. They further call upon the
parties to take necessary steps to return their forces to the positions
they occupied before the dispute was referred to the International
Court [of Justice].”

46. Whereas the Secretary-General of the United Nations has proposed
to despatch a fact-finding mission into the Bakassi Peninsula; whereas
the Members of the Security Council have expressed their satisfaction at

14
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 24

the proposal made by the Secretary-General; and whereas the President
of the Security Council, by the aforementioned letters likewise informed
the Governments of the two Parties that the members of the Security
Council urged them to co-operate fully with that fact-finding mission;

47. Whereas in the course of the present proceedings the representa-
tives of the two Parties have, on several occasions, referred to the frater-
nal relations which have always existed between their peoples;

48. Whereas Article 75, paragraph 2, of the Rules of Court confers
upon the Court the power to indicate measures that are in whole or in
part other than those requested;

49. For these reasons,

THE Court,

Indicates, pending a decision in the proceedings instituted as aforesaid,
the following provisional measures:

(1) Unanimously,

Both Parties should ensure that no action of any kind, and particularly
no action by their armed forces, is taken which might prejudice the rights
of the other in respect of whatever judgment the Court may render in the
case, or which might aggravate or extend the dispute before it;

(2) By sixteen votes to one,

Both Parties should observe the agreement reached between the
Ministers for Foreign Affairs in Kara, Togo, on 17 February 1996, for
the cessation of all hostilities in the Bakassi Peninsula;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Vereshchetin, Ferrari Bravo, Higgins, Parra-Aranguren;
Judge ad hoc Mbaye;

AGAINST: Judge ad hoc Ajibola;

(3) By twelve votes to five,

Both Parties should ensure that the presence of any armed forces in the
Bakassi Peninsula does not extend beyond the positions in which they
were situated prior to 3 February 1996;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,

Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, Ferrari Bravo,
Higgins, Parra-Aranguren; Judge ad hoc Mbaye;

AGAINST: Judges Shahabuddeen, Weeramantry, Shi, Vereshchetin; Judge ad
hoc Ajibola;

15
LAND AND MARITIME BOUNDARY (ORDER 15 III 96) 25

(4) By sixteen votes to one,

Both Parties should take all necessary steps to conserve evidence rele-
vant to the present case within the disputed area;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Vereshchetin, Ferrari Bravo, Higgins, Parra-Aranguren;
Judge ad hoc Mbaye;

AGAINST: Judge ad hoc Ajibola;

(5) By sixteen votes to one,

Both Parties should lend every assistance to the fact-finding mission
which the Secretary-General of the United Nations has proposed to send
to the Bakassi Peninsula.

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,

Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-

hauer, Koroma, Vereshchetin, Ferrari Bravo, Higgins, Parra-Aranguren;
Judge ad hoc Mbaye;

AGAINST: Judge ad hoc Ajibola.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of March, one thousand
nine hundred and ninety-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Cameroon and the Government of the Federal
Republic of Nigeria, respectively.

(Signed) Mohammed BEDJAoU},
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges ODA, SHAHABUDDEEN, RANJEVA and Koroma append declara-
tions to the Order of the Court; Judges WEERAMANTRY, SHI and VERESH-
CHETIN append a joint declaration to the Order of the Court; Judge ad
hoc MBAYE appends a declaration to the Order of the Court.

Judge ad hoc AnBoLA appends a separate opinion to the Order of the
Court.

(Initialled) M.B.
CInitialled) E.V.O.

16
